Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 4 – 9, 11 – 13, and 16 are newly canceled.
Claim 19 is newly added.
Claims 1 – 3, 10, 14 – 15, and 17 – 19 are pending and are examined as below.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55: EP 17187254.2, with filing date 22.08.2017.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 08/21/2018. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature(s) of the invention specified in the claims.
The following term cited in the claims must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Claim 18	“two different workpiece heights”.
	To elaborate, each of Applicant’s drawings Fig. 3 – 6, 9, and 11, filed on 08/21/2018, shows one, and not two, workpiece height HWP, further clarified as one thickness in Fig. 2. The claim 18 claimed relationship between “two different workpiece heights” is not clearly shown in the drawings, because one workpiece height HWP is shown in the drawings.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as "amended." If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either "Replacement Sheet" or "New Sheet" pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 3 the limitation "a base of the actual machining height”, renders the claim indefinite because it is unclear whether a physical structure/feature capable of being described as “a base”1, or a numerical value pertaining to a height dimension is being recited. The specification pg. 9 line 23 (para. 0042) recites a base in the context of a numerical dimension. For examination purposes, the limitation is construed to be describing a numerical value capable of being associated with a parameter capable of being described as a height or thickness.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 14 – 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BALLEYS (US 4,691,089, previously cited).
	Regarding claim 1, Balleys discloses
	a method for controlling a wire electrical discharge machining process [monitoring electrical discharges and varying machining parameters in circuit fig. 5; control circuits 32 and associated structures/components, fig. 6], comprising:
	dividing a workpiece height Hwp into a number Ns of vertical sections S of the workpiece [workpiece 3, thickness H, sectors S1 to S8, fig. 1a and 1b],
	setting a defined observation period Tm, Ndtm ["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; counting unit 22 and processor 23 determine length of and number of units of time],
	with each discharge Di ["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description], 
		determining a discharge position Zdi of each discharge Di ["vectors N1 through N8 representing the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col.2 line 46, Detailed Description] along an engagement line of a wire electrode [electrode wire 1, fig. 1a] and the workpiece [workpiece 3, fig. 1a] and assigning each discharge Di to a matching vertical section Sj of the workpiece [sectors S1 to S8, fig. 1b] based on the determined position Zdi of each discharge ["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description],
["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description],
		determining a highest number of discharges NDhigh per vertical section within the observation period Tm, Ndtm2 ["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; number of electrical discharges has a highest number for one of the sectors],
		comparing said highest number of discharges NDhigh per vertical section with one or more protection levels specifying a predetermined limit for the number of discharges per vertical section3 ["The processor 23 effectuates, in addition, the necessary comparisons for determining whether the difference between the numbers of machining electrical discharges and the reference values exceed a predetermined level or threshold", col. 4, line 45, Detailed Description], and
4 ["if the comparison between the count of electrical discharges and the limit reference values discloses a dangerous situation, either an alarm signal is triggered, or some automatic procedure is triggered for correcting the problem as, for example, an increase of the flow of dielectric fluid, a slowing down of the cutting speed, or any other appropriate measure", col. 5, line 16, Detailed Description; parameter of cutting speed, among others, is adjusted].

Regarding claim 2, Balleys discloses substantially all the limitations as set forth above, such as
	the method.
	Balleys further discloses
	a predefined observation period ["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; counting unit 22 and processor 23 determine length of and number of units of time] is either:
	a predefined time period Tm, or
["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; counting unit 22 and processor 23 determine length of and number of units of time].

	Regarding claim 3, Balleys discloses substantially all the limitations as set forth above, such as
	the method, and the number of vertical sections.
	Balleys further discloses
	the number of vertical sections S is either:
	a predetermined number, preferably 8 to 16000, or
	computed on a base of the actual machining height [eight sectors S1 to S8, fig. 1b].

Regarding claim 14, Balleys discloses substantially all the limitations as set forth above, such as
	the method.
	Balleys further discloses
	at least one successive discharge pulse or a fraction of successive discharge pulses is suppressed ["The discriminator circuit 17 must thus be capable of recognizing a short circuit and not provide at its output a logic signal in the event of a short circuit", col. 4, line 23, Detailed Description; not providing output prevents subsequent discharge].

Regarding claim 15, Balleys discloses substantially all the limitations as set forth above, such as
	the method.
	Balleys further discloses
	one or more of the following process parameter is adjusted:
	the pulse pause,
	the pulse frequency,
	pulse energy or current,
	the flushing flow /and or pressure ["some automatic procedure is triggered for correcting the problem as, for example, an increase of the flow of dielectric fluid, a slowing down of the cutting speed, or any other appropriate measure", col. 5, line 19, Detailed Description]
	the wire speed
	the wire tension
	the relative position of the wire with respect to the workpiece ["some automatic procedure is triggered for correcting the problem as, for example, an increase of the flow of dielectric fluid, a slowing down of the cutting speed, or any other appropriate measure", col. 5, line 19, Detailed Description; cutting speed pertains to relative position between wire and workpiece].

Regarding claim 17, Balleys discloses substantially all the limitations as set forth above, such as
	the method.
	Balleys further discloses
	the partial discharge currents I20, I30 flowing through an upper feeding path 25 and a lower feeding path 35 are measured [upper current i1, lower current i2, fig. 5; "circuit element 21 calculates the ratio, or quotient, of the difference L1-L2 to the sum L1+L2 of the two currents i1 and i2 circulating in the lines 18", col. 3, line 67, Detailed Description], and that the discharge position of each discharge is determined on the base of a difference of partial discharge currents (I20-I30) [upper current i1, lower current i2, fig. 5; "circuit element 21 calculates the ratio, or quotient, of the difference L1-L2 to the sum L1+L2 of the two currents i1 and i2 circulating in the lines 18", col. 3, line 67, Detailed Description].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BALLEYS (US 4,691,089, previously cited), as applied to claims 1 – 3, 14 – 15, and 17 above, in view of ONODERA ET AL (US 2017/0060105 A1, previously cited).
Regarding claim 10, Balleys discloses substantially all the limitations as set forth above, such as
	the method, and the protection level.
	However, Balleys does not explicitly disclose 
	the protection level is determined using machine learning, including using classification or logistic regression technique.
	Onodera discloses performing machining with a wire electric discharge machine [wire electric discharge machine 1, fig. 5]; Onodera teaches among other limitations
	the protection level is determined using machine learning ["machining information such as an actual voltage value, an actual current value, a machining speed value, the number of times of electric discharge, a fluid pressure of a machining fluid", para. 0053, Detailed Description; number of times of electric discharge construed as protection level; "The state observation unit 21 is a functional means which observes data related to a machining state in the wire electric discharge machine 1 to acquire the data into the machine learning device 20 via the control unit 10", para. 0053, Detailed Description], including using classification or logistic regression technique  ["the learning result storage unit 26 can be allowed to input and store a learning result which is stored ... The machining condition adjustment unit 27 determines an adjustment amount of machining conditions based on a result of learning of the machining condition adjustment learning unit 25 and data related to a current machining state. The determination of the adjustment amount of machining conditions herein corresponds to the action a used in the machine learning. In adjustment of machining conditions, combinations of change amounts of parameters constituting the machining conditions may be prepared as selectable action ... so as to select an action", para. 0074, Detailed Description; selective adjustment of previous conditions with updated conditions construed as a regression technique].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuits and processor, of Balleys, by incorporating a machine learning device for updating of machining parameters, as taught by Onodera, for the purpose of automatically updating discharge machining settings, because on of ordinary skill would be motivated to take advantage of machine learning capabilities to improve discharge machining quality and efficiency [Onodera, para. 0077, Detailed Description: "the machine learning device 20 performs acquisition of a current state of the wire electric discharge machine 1 again and repeats learning by using inputted data related to a machining state. Accordingly, a superior learning result can be obtained"].

Regarding claim 18, Balleys, and Onodera discloses substantially all the limitations as set forth above, such as
	the method.
However, Balleys does not explicitly disclose 
	determining a range of the discharge current difference values for at least two different workpiece heights and interpolating or extrapolating the range of the discharge current difference values for any other workpiece height.
	Onodera teaches among other limitations
	determining a range of the discharge current difference values ["machining information such as an actual voltage value, an actual current value, a machining speed value, the number of times of electric discharge, a fluid pressure of a machining fluid", para. 0053, Detailed Description; number of times of electric discharge construed as protection level; "The state observation unit 21 is a functional means which observes data related to a machining state in the wire electric discharge machine 1 to acquire the data into the machine learning device 20 via the control unit 10", para. 0053, Detailed Description; a different current value is acquired] for at least two different workpiece heights ["the following information is inputted to a machine learning device 20 as information for which the machine learning device 20 specifies an environment (the state st described in <1. Machine learning>): environment information such as a plate thickness of a workpiece which is a machining object", para. 0043, Detailed Description; machine learning device 20 learns more than one plate thickness] and interpolating or extrapolating the range of the discharge current difference values for any other workpiece height ["the learning result storage unit 26 can be allowed to input and store a learning result which is stored ... The machining condition adjustment unit 27 determines an adjustment amount of machining conditions based on a result of learning of the machining condition adjustment learning unit 25 and data related to a current machining state. The determination of the adjustment amount of machining conditions herein corresponds to the action a used in the machine learning. In adjustment of machining conditions, combinations of change amounts of parameters constituting the machining conditions may be prepared as selectable action ... so as to select an action", para. 0074, Detailed Description; selective adjustment of previous conditions construed as including for various plate thicknesses].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the control circuits and processor, of Balleys, by incorporating a machine learning device for updating of machining parameters, including plate thickness, as taught by Onodera, for the purpose of automatically updating discharge machining settings, because on of ordinary skill would be motivated to take advantage of machine learning capabilities to improve discharge machining quality and efficiency [Onodera, para. 0077, Detailed Description: "the machine learning device 20 performs acquisition of a current state of the wire electric discharge machine 1 again and repeats learning by using inputted data related to a machining state. Accordingly, a superior learning result can be obtained"].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over BALLEYS (US 4,691,089, previously cited), in view of MARTIN (US 4,329,558, newly cited).
Regarding claim 19, Balleys discloses
	a method for controlling a wire electrical discharge machining process [monitoring electrical discharges and varying machining parameters in circuit fig. 5; control circuits 32 and associated structures/components, fig. 6], comprising:
[workpiece 3, thickness H, sectors S1 to S8, fig. 1a and 1b],
	setting a defined observation period Tm, Ndtm ["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; counting unit 22 and processor 23 determine length of and number of units of time],
	with each discharge Di ["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description], 
		determining a discharge position Zdi of each discharge Di ["vectors N1 through N8 representing the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col.2 line 46, Detailed Description] along an engagement line of a wire electrode [electrode wire 1, fig. 1a] and the workpiece [workpiece 3, fig. 1a] and assigning each discharge Di to a matching vertical section Sj of the workpiece [sectors S1 to S8, fig. 1b] based on the determined position Zdi of each discharge ["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description],
		counting the number of discharges occurring in each vertical section Sj within the observation period Tm, Ndtm ["the number of Ni electrical discharges detected in each of the eight sectors since the beginning of the cutting operation", col. 2, line 46, Detailed Description],
5 ["The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; number of electrical discharges has a highest number for one of the sectors],
		comparing said highest number of discharges per vertical section with one or more protection levels specifying a predetermined limit for the number of discharges per vertical section6 ["The processor 23 effectuates, in addition, the necessary comparisons for determining whether the difference between the numbers of machining electrical discharges and the reference values exceed a predetermined level or threshold", col. 4, line 45, Detailed Description], and
		adjusting at least one process parameter, if it is determined that the highest number of discharges occurring in one or more vertical section Sj exceeds or falls below of a protection level7 ["if the comparison between the count of electrical discharges and the limit reference values discloses a dangerous situation, either an alarm signal is triggered, or some automatic procedure is triggered for correcting the problem as, for example, an increase of the flow of dielectric fluid, a slowing down of the cutting speed, or any other appropriate measure", col. 5, line 16, Detailed Description; parameter of cutting speed, among others, is adjusted].
	However, Balleys does not explicitly disclose 
	consecutive discharges NDj8.
	 Martin discloses a wire EDM process with discharge point position determination [process using apparatus, fig. 1]; Martin teaches among other limitations
	consecutive discharges NDj [machining zone 4 with discharge point D, fig. 1; "the position of each electrical discharge in the machining zone 4, is stored alternatively by the analog memory storages 26 and 27 as controlled by the logic level signal at the output Q and Q of the flip-flop 28. Each stored voltage value is compared to the voltage value of the immediately preceding discharge by the comparator 30 or 31, such that the two comparators 30 or 31 determine alternatively the difference in voltage level between two consecutive discharges", col. 5 line 5, Detailed Description; analog memory storages 26 and 27 store consecutive discharge properties such as voltage at a discharge point D].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the discharges being counted and managed, of the method of Balleys, by incorporating identification of consecutive discharges at discharge points, as taught by [Martin, col. 5 line 16, Detailed Description: "the machine learning device 20 performs acquisition of a current state of the wire electric discharge machine 1 again and repeats learning by using inputted data related to a machining state. Accordingly, a superior learning result can be obtained"; "the voltage level transmitted by a line 45 connected to the output of the memory storage 43 corresponds to the maximum level at the output of the differential amplifier 25 and represents an indication of the height of the workpiece, which can be used in a well known manner for modifying one or more machining parameters, such as for example the output power of the pulse generator", col. 6 line 2, Detailed Description].

Response to Amendment
The Claims, filed on 11/12/2020 is acknowledged.

A.	With respect to the claim objection of claims 1 – 3, and 15, for the bullet characters at the start of each of the plurality of method steps in the claims, the Applicant amended claims 1 – 3, and 15, filed on 11/12/2020, which overcomes the claim objection, because the bullet characters are removed from the claims.

B.	With respect to the rejection of claim 3 under 35 USC 112(b), for the limitation “the base” having insufficient antecedent basis, the Applicant amended claim 3, filed on 

C.	With respect to the rejection of claim 10 under 35 USC 112(b), for the limitation “preferably using” rendering the claim indefinite, the Applicant amended claim 10, filed on 11/12/2020, which overcomes the rejection of claim 10 under 35 USC 112(b), because the limitation “preferably” is deleted, and the limitation recites “including using”.

Response to Argument
The Remarks/Arguments, filed on 11/12/2020 is acknowledged.

A.	With respect to the drawing objection, for the drawings not showing the limitation “two different workpiece heights”, claim 18, The Applicant argues, filed on 11/12/2020, page 8 line 10:”Applicant submits that this feature is illustrated throughout the drawings, such as at least in FIGS. 3-6 and FIGS. 9 and 11, for example. Thus, the drawings fully comply with the requirements of 37 CFR 1.83(a). Applicant respectfully requests reconsideration and withdrawal of the drawing objections.”
Examiner's response: Applicant's arguments, see above, with respect to the drawing objection, for the claim 18 limitation not being shown have been fully considered but they are not persuasive. The drawing objection for the drawings not showing the limitation “two different workpiece heights”, claim 18 is respectfully maintained, because the drawings are not amended, and claim 18 is not amended, filed on 11/12/2020, pertaining to workpiece heights. To elaborate, see analysis above, each of Applicant’s drawings Fig. 3 – 

B.	With respect to the rejection of claims 1 – 3, 14 – 15, and 17 under 35 USC 102 of Balleys, The Applicant argues, filed on 11/12/2020, page 11 line 6 and thereafter:”Baileys only mentions counting the number of electrical discharges per unit of time in the different portions. However, Baileys is silent about determining a highest number of discharges. Logically, neither comparing highest number of discharge with protection levels nor adjusting the process parameter based on the result of the comparison are conducted. As can be seen from Baileys introduction, it relates to a process for controlling the shape of a workpiece surface machined by WEDM [Col 1, line 9-12], and detection of the machining surface defects. Examples of shape errors are illustrated in Figures 2 to 4. The height of the workpiece is divided in sectors [Col 2, line 37-40] and number of discharges occurring in each sector is detected [Col 2, line 45-48]. The position of each electrical discharge along the electrode wire is measured by a detection circuit, known in the prior art, and identified by elements 20 and 21. [Col 3, line 64-67], Baileys and the invention use the same discharge position detection method, which determines discharge position by means of the partial currents, but this method can be used for a quantity of applications; let's see in detail how it is used in Baileys: "The differences between each of the numbers N1 through N8 and a reference
value permits a determination of the shape taken by the wire" [Col 2, line 56-60]. "The method for detecting the curvature of the electrode wire is applicable in a similar manner to the detection of geometric machining defects illustrated at FIGS. 2-4" [Col.3, line29-32], Baileys refers to geometric errors occurring in the cutting direction and errors occurring in the direction orthogonal to the cutting direction [see Col 3, line 42-48], Machining defects are detected by adjusting the reference numbers Ri to which the number of discharges occurring Ni are compared [see Col 3, line 3-6].
In summary, the focus of Baileys is on the detection and control of the shape. Besides that, US4691089 mentions another possible use of the discharge position detection [Col 4, line 62 to Col 5 line 25]*. "A particular application of the circuit of FIG. 5 consists in monitoring the instantaneous concentration of machining electrical discharges in any one of the electrode wire sectors" [Col.4, line 62-68] This aspect is not detailed, however it 'is clearly about the discharge localization, that is the occurrence of consecutive discharges at the same place along the wire electrode, with high risk of wire breaking. Here the control circuit detects an overstepping of a limit reference value, and triggers an action to correct the problem. Baileys’ monitoring of instantaneous concentration of discharges intervenes only at the occurrence of accidental situation, for instance excessive local contamination of the gap. In such condition, immediate measures are needed to prevent wire breaking. For instance an immediate and severe reduction of machining energy. In contrast, the process control according the invention is continuously active, adapting the machining energy to the discharge distribution. For instance, Baileys cannot deal with stepped parts, (i.e. changing cutting heights), or other difficult cutting conditions, which would probably be erroneously identified as concentrated discharges. Baileys does not disclose the following features:
determining a highest number of discharges per vertical section within the observation period;
comparing highest number of discharge per vertical section with one or more protection levels specifying a determined limit for the number of discharges per vertical section; and adjusting at least one process parameter, if it is determined that the highest number of discharges occurring in one or more vertical section exceeds or falls below of a protection level. First, Baileys does not determine the highest number of discharges NDhigh per vertical section of a distribution of discharges. As said, Baileys determines the shape error, as follows: "The differences between each of the numbers N1 through N8 and a reference value permits a determination of the shape taken by the wire [Col 2, line 56-60]." There is no mention of a highest number of discharges per vertical section. Second, according to Baileys "The processor 23 effectuates, in addition, the necessary comparisons for determining whether the difference between the numbers of machining electrical discharges and the reference values exceed a predetermined level or threshold." What is monitored is thus "the difference" (see Baileys figure 1C). Thirdly, Baileys uses this "difference" to determine the shape error (main aspect!). In contrast, the protection levels of the invention are thresholds; if it is determined that the number of discharges per observation period surpasses or falls below a protection level parameters in a vertical section, then the process parameters are adjusted.
Please note that, for this feature, the Office cites Baileys Col 5, line 16, i.e., the part of the specification [Col 4, line 62 to Col 5 line 25] which deals with another aspect (concentration of discharges). Applicant submits that a feature from one aspect cannot be indiscriminately mixed with a different feature from another aspect.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 1 – 3, 14 – 15, and 17 under 35 USC 102 of Balleys have been fully considered but they are not persuasive. The rejection of claims 1 – 3, 14 – 15, and 17 under 35 USC 102 of Balleys is respectfully maintained, because claim 1 is not amended, filed on 11/12/2020, pertaining to limitations related to the method steps argued by Applicant above, and analyzed in the Office action, filed on 08/21/2020. Applicant’s arguments are not persuasive, because the task of 102 rejections is "a claim is anticipated only if each and every element as set forth in the claim is found, either expressly or In this case, it is respectfully argued that Balleys discloses/suggests all the limitations as cited in claims 1 – 3, 14 – 15, and 17, in a rejection under 35 USC 102, see analysis/elaboration above.
In response to Applicant’s arguments that Balleys discloses a monitoring of instantaneous concentration of discharges for a reason/situation different than that of Applicant’s disclosure, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. In this case, the structure of the claimed invention is the method steps required in claim 1, as argued by Applicant above: determining a highest number of discharges per vertical section within the observation period; comparing highest number of discharge per vertical section with one or more protection levels specifying a determined limit for the number of discharges per vertical section; and adjusting at least one process parameter, if it is determined that the highest number of discharges occurring in one or more vertical section exceeds or falls below of a protection level. Applicant’s arguments are not persuasive, because it is respectfully argued that the method steps of Balleys disclose/suggests the method steps required in claim 1, as claimed. First, to elaborate, the method steps of Balleys disclose/suggest determination of a highest number of discharges per vertical section, because processor 23 receives from counting unit 22 a number of electrical discharges in different sectors of the electrode wire, considered as processor 23 determining which sector has the highest number of electrical discharges, see analysis/elaboration above: [Balleys, "The value of the number of electrical discharges per unit of time in the different portions, or sectors, of the electrode wire are supplied from the counting unit 22 to a processor 23", col. 4, line 37, Detailed Description; number of electrical discharges has a highest number for one of the sectors]]. Second, to elaborate, the method steps of Balleys disclose/suggest comparison of a highest number of discharge per vertical section with protection levels, and adjusting a process parameter if the highest number exceeds or falls below a protection level, because processor 23 compares and finds a difference between a number of machining electrical discharges and a reference value number, and the difference is the state of exceeding or falling below a reference value number; further, processor 23 adjusts a processing parameter based on the comparison between a count of electrical discharges and a reference value number, see analysis/elaboration above: [Balleys, "The processor 23 effectuates, in addition, the necessary comparisons for determining whether the difference between the numbers of machining electrical discharges and the reference values exceed a predetermined level or threshold", col. 4, line 45, Detailed Description; "if the comparison between the count of electrical discharges and the limit reference values discloses a dangerous situation, either an alarm signal is triggered, or some automatic procedure is triggered for correcting the problem as, for example, an increase of the flow of dielectric fluid, a slowing down of the cutting speed, or any other appropriate measure", col. 5, line 16, Detailed Description; parameter of cutting speed, among others, is adjusted].
In response to Applicant’s arguments that the examiner cites a different aspect/features of Balleys, concentration of discharges, to disclose/suggest adjustment of process parameters, Applicant’s arguments are not persuasive, because it is respectfully argued that the cited cutting speed is a process parameter of EDM wire cutting and is 

C.	With respect to the rejection of claims 10, and 18 under 35 USC 103 of Balleys, and Onodera, The Applicant argues, filed on 11/12/2020, page 15 line 13:”With respect to the present application, the cited art fails to disclose or suggest each and every feature of independent Claim 1 for at least the reasons set forth above. Therefore, even if it were obvious to combine the references as proposed in the Office Action, which Applicant maintains that it would not have been, the proposed combination fails to render the pending claims obvious. Applicant respectfully requests reconsideration and withdrawal of the outstanding 35 U.S.C. § 102 and 103 rejections.”
Examiner's response: Applicant's arguments, see above, with respect to the rejection of claims 10, and 18 under 35 USC 103 of Balleys, and Onodera have been fully considered but they are not persuasive. The rejection of claims 10, and 18 under 35 USC 103 of Balleys, and Onodera is respectfully maintained, because the claims are not amended, filed on 11/12/2020, pertaining to limitations related to the method steps argued by Applicant above, and analyzed in the Office action, filed on 08/21/2020. Applicant’s arguments are not persuasive, because it is respectfully argued that Balleys discloses/suggests all the limitations as cited in claims 1 – 3, 14 – 15, and 17, in a rejection under 35 USC 102, see analysis/elaboration above; further it is respectfully argued that 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
MARENDAZ (US 4,675,491) discloses an EDM process with monitoring of consecutive electrical discharges at a sector.

Applicant’s amendment did not amend claim 1 pertaining to limitations related to the method steps/processes/structures analyzed in the Office action, filed on 08/21/2020. Further elaboration/clarification of the analysis showing that the previously cited reference discloses/suggests all the limitations in the claim are presented in this Office Action.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
02/10/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 To elaborate, it is unclear whether a physical structure/feature capable of being described as a base from which an actual machining height is measured, such as a bottom surface of a workpiece, is being recited.
        2 To elaborate, the method steps of Balleys disclose/suggest determination of a highest number of discharges per vertical section, because processor 23 receives from counting unit 22 a number of electrical discharges in different sectors of the electrode wire, considered as processor 23 determining which sector has the highest number of electrical discharges.
        
        3 To elaborate, the method steps of Balleys disclose/suggest comparison of a highest number of discharge per vertical section with protection levels, and adjusting a process parameter if the highest number exceeds or falls below a protection level, because processor 23 compares and finds a difference between a number of machining electrical discharges and a reference value number, and the difference is the state of exceeding or falling below a reference value number; further, processor 23 adjusts a processing parameter based on the comparison between a count of electrical discharges and a reference value number.
        4 To elaborate, the method steps of Balleys disclose/suggest comparison of a highest number of discharge per vertical section with protection levels, and adjusting a process parameter if the highest number exceeds or falls below a protection level, because processor 23 compares and finds a difference between a number of machining electrical discharges and a reference value number, and the difference is the state of exceeding or falling below a reference value number; further, processor 23 adjusts a processing parameter based on the comparison between a count of electrical discharges and a reference value number.
        5 To elaborate, the method steps of Balleys disclose/suggest determination of a highest number of discharges per vertical section, because processor 23 receives from counting unit 22 a number of electrical discharges in different sectors of the electrode wire, considered as processor 23 determining which sector has the highest number of electrical discharges.
        
        6 To elaborate, the method steps of Balleys disclose/suggest comparison of a highest number of discharge per vertical section with protection levels, and adjusting a process parameter if the highest number exceeds or falls below a protection level, because processor 23 compares and finds a difference between a number of machining electrical discharges and a reference value number, and the difference is the state of exceeding or falling below a reference value number; further, processor 23 adjusts a processing parameter based on the comparison between a count of electrical discharges and a reference value number.
        
        7 To elaborate, the method steps of Balleys disclose/suggest comparison of a highest number of discharge per vertical section with protection levels, and adjusting a process parameter if the highest number exceeds or falls below a protection level, because processor 23 compares and finds a difference between a number of machining electrical discharges and a reference value number, and the difference is the state of exceeding or falling below a reference value number; further, processor 23 adjusts a processing parameter based on the comparison between a count of electrical discharges and a reference value number.
        
        8 Examination of claim 19 necessitated search queries pertaining to “consecutive discharges”, which are search queries not required for the other claims examined in this Office action.